Citation Nr: 1433824	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for varicose veins of the right, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to service connection for varicose veins and back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 1990 RO decision denied service connection for lumbar fibromyositis, claimed as a back disability, and varicose veins of the right thigh; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for varicose veins of the right thigh, and a back disability.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for varicose veins of the right thigh.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  

Varicose Veins of the Right Thigh

The Veteran's claim of entitlement to service connection for varicose veins of the right thigh was denied in a December 1990 rating decision based on the RO's determination that the evidence failed to show the disability was incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the December 1990 rating decision included the Veteran's service personnel records, service treatment records, and a December 1988 VA examination report. 

In July 2007, the Veteran filed a request to reopen the claim for entitlement to service connection for varicose veins of the right thigh.  

In a February 2009 statement, the Veteran reported that he complained of right thigh pain in the service and that coincided with the onset of varicose veins in the right thigh.  He stated that his 20 years of service as an aviation mechanic required heavy lifting, bending, stooping, and standing for long hours on concrete resulted in varicose veins.

The Board finds that the Veteran's February 2009 lay statement is new and material, as it relates to a previously unestablished element of entitlement to service connection for varicose veins.  Specifically, the Veteran's statement supports the presence of an in-service incurrence of the Veteran's varicose veins.  The Board notes that the Veteran is competent to identify varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, reopening of the claim is in order.

Back Disability

The Veteran's claim of entitlement to service connection for lumbar fibromyositis, claimed as back condition, was denied in a December 1990 rating decision based on the RO's determination that the evidence failed to show the disability was incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the December 1990 rating decision included the Veteran's service personnel records, service treatment records, a December 1988 VA examination report, and an August 1980 report of accidental injury.

In July 2007, the Veteran filed a request to reopen the claim of entitlement to service connection for a back condition.

According to a July 2001 VA Medical Center treatment note, the Veteran reported back pain radiated into the legs with numbness, tingling, and mild burning that worsened within the past three years.  The Veteran was assessed with chronic low back pain, history of trauma, worsening symptoms of pain, tingling, and numbness.  According to an August 2002 VA treatment note, the Veteran reported lumbar pain that radiated into the lower left extremity with a burning sensation and was given an impression of degenerative disc disease and minimal bulging annulus at L4-5 and L5-S1.  A May 2006 VA Medical Center treatment note indicates the Veteran also was assessed with disc disease related to complaints of back pain.

Dr. M.S. submitted private physical therapy records dated from June 2007 to January 2008, which indicate the Veteran had disc protrusion and lumbar radiculopathy.  Dr. M.S. noted a history of lumbagia and diagnosed dextroscoliosis and lumbar spasms that were caused or aggravated by constant weight lifting.  

An October 2007 private treatment record from Sports Medicine Clinic indicates that the Veteran reported low back pain that radiated with multiple episodes over the last 30 years.  In a November 2007 private treatment record, Dr. C.B.T. reported the Veteran's pain began with no particular related incident for over 30 years ago.   In January 2008, Dr. C.B.T. assessed low back pain and left leg neuropathic pain and reported that the pain was "intractable, for more than 30 years."  

In a February 2009 statement, the Veteran reported that he experienced several traumatic injuries in service and complained to service doctors about low back pain that had developed into degenerative joint disease with radiculopathy.  He stated that his 20 years as an aviation mechanic in service required heavy lifting, bending, stooping, and standing for long hours on concrete, which contributed to his back condition.

The Board finds that the private treatment records from Dr. M.S., Dr. C.B.T., and Sports Medicine Clinic as well as the Veteran's February 2009 statement are new and material, as they relate to a previously unestablished element of entitlement to service connection for lumbar fibromyositis, claimed as a back condition.  Specifically, the evidence supports the onset of symptoms while the Veteran was on active duty and continuity of symptoms since.  Additionally, the Veteran's February 2009 statement also indicates that a back condition may be related to service because new evidence of record includes a medical opinion that a back condition could be related to constant weight lifting; the Veteran reported his service occupational specialty of aviation mechanic included heavy lifting.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for varicose veins of the right thigh is granted.

As new and material evidence has been received, reopening of the claim for service connection for a back disability is granted.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for varicose veins of the right thigh and back disability are adjudicated.  

As discussed above, the Board notes that the Veteran competently reported in-service right thigh pain with onset of varicose veins and private treatment records indicate the Veteran's continuous symptoms of back pain originated in service and constant weight lifting may have caused his back disability.  Therefore, the evidence of record provides an indication that the Veteran's varicose veins and back disability could be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As a result, the Board finds that the Veteran should be afforded VA examinations to determine the etiology of his varicose veins of the right thigh and back disability.  

The Board further notes that records of the Veteran's VA treatment were last associated with the record in December 2012.  On remand, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from December 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include San Juan VA Medical Center treatment records for the time period from December 2012 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of varicose veins of the right thigh and all back disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to varicose veins of the right thigh and each back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


